OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


           OFF0C8AL BUSINESS*-*^                             jf*"*\
           STATE OF TEXAS^Jf^
           PENALTY FOR (C'4>f*"' '
11/26/2014PRIVATEUSE Ml
GEORGE, SHERWOOD LYNNi^ trF^p^^^SSiTfB^Ro^Z'WRPTS^Wl-Oy
The Court has dismissed your applicatiphfopwritjidf habeas corpus without written
order; the sentence has been discharged? See Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).              ^«-
                                                                          Abel Acosta, CM

                             SHERWOOD LYNN_GEORGE

                                                                              •U-TF



                                   C7VWK TO 5                               -"S^




                                           COUNTY JA